                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     UNITED STATES OF AMERICA,                         Case No. 18-cr-00259-BLF-1
                                   7                    Plaintiff,
                                                                                           ORDER RE: MOTIONS IN LIMINE
                                   8             v.
                                                                                           [Re: ECF 133, 134, 135, 136, 138, 139, 140,
                                   9     KATHERINE MOGAL,
                                                                                           141, 142]
                                  10                    Defendant.

                                  11

                                  12          On June 14, 2018, Defendant Katherine Mogal was jointly charged in a single indictment
Northern District of California
 United States District Court




                                  13   with possession of stolen trade secrets, in violation of 18 U.S.C. § 1832(a)(3). See Indictment,

                                  14   ECF 1. Mogal was charged in Counts One, Two, Ten, Eleven, Twelve, and Thirteen. Indictment,

                                  15   at 7-8. The Court held a Final Pretrial Conference on December 20, 2019, at which time it issued

                                  16   oral rulings on the parties’ motions in limine. The Court’s rulings on the parties’ motions in

                                  17   limine are summarized as follows:

                                  18              •   Government’s Motion in Limine No. 1: DENIED

                                  19              •   Government’s Motion in Limine No. 2: DEFERRED

                                  20              •   Government’s Motion in Limine No. 3: GRANTED

                                  21              •   Government’s Motion in Limine No. 4: GRANTED

                                  22              •   Defendant’s Motion in Limine No. 1: DENIED

                                  23              •   Defendant’s Motion in Limine No. 2: GRANTED

                                  24              •   Defendant’s Motion in Limine No. 3: GRANTED IN PART and DEFERRED IN

                                  25                  PART

                                  26              •   Defendant’s Motion in Limine No. 4: GRANTED IN PART and DEFERRED IN

                                  27                  PART

                                  28              •   Defendant’s Motion in Limine No. 5: GRANTED
                                         I.   GOVERNMENT’S MOTIONS IN LIMINE
                                   1
                                              A.    Government’s Motion in Limine No. 1 to Introduce Evidence Pursuant to
                                   2                Federal Rule of Evidence 404(b)
                                   3          In its first motion in limine, the Government moves pursuant to Federal Rule of

                                   4   Evidence 404(b) to introduce evidence stored in Mogal’s CrashPlan and Dropbox accounts.

                                   5   ECF 133. Under Rule 404(b), “[e]vidence of a crime, wrong, or other act is not admissible to

                                   6   prove a person’s character in order to show that on a particular occasion the person acted in

                                   7   accordance with the character.” Fed. R. Evid. 404(b)(1). This evidence, however, “may be

                                   8   admissible for another purpose, such as proving motive, opportunity, intent, preparation, plan,

                                   9   knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). “[T]he

                                  10   district court may admit evidence of prior bad acts if it (1) tends to prove a material point; (2) is

                                  11   not too remote in time; (3) is based upon sufficient evidence; and, (4) in some cases, is similar to

                                  12   the offense charged.” United States v. Lozano, 623 F.3d 1055, 1059 (9th Cir. 2010) (internal
Northern District of California
 United States District Court




                                  13   quotation marks omitted). “[W]hen offered to prove knowledge, the prior act need not be similar

                                  14   to the charged act as long as the prior act was one which would tend to make the existence of the

                                  15   defendant’s knowledge more probable than it would be without the evidence.” Id. (alterations and

                                  16   internal quotation marks). A district court should decline to admit the proffered evidence under

                                  17   Rule 403 “if its probative value is substantially outweighed by the danger of unfair prejudice.” Id.

                                  18   (internal quotation marks omitted).

                                  19          In its first motion in limine, the Government seeks to introduce (1) previously identified

                                  20   documents related to the charged trade secrets found by forensic expert Daniel Garrie and HSI

                                  21   Special Agent Thomas West in Mogal’s CrashPlan account, see ECF 102; (2) testimony regarding

                                  22   additional documents that “closely match” the charged trade secrets alleged in Counts One and

                                  23   Twelve that were stored in Mogal’s Dropbox account; (3) testimony regarding four PowerPoint

                                  24   presentations stored in Mogal’s CrashPlan account that “completely or closely match” the trade

                                  25   secrets alleged in Count One; (4) testimony regarding a PowerPoint presentation entitled “Katy

                                  26   Mogal Presentation for Salesforce 3-11 FINAL.pptx” stored in Mogal’s Dropbox account that

                                  27   “matches” Mogal’s presentation entitled “Katy Mogal Presentation for Fitbit 3-2 FINAL.pptx,”

                                  28   which is similar to the trade secret alleged in Count One; and (5) testimony regarding a
                                                                                          2
                                   1   PowerPoint presentation entitled “Katy Mogal Presentation for Fitbit 3-2 FINAL.pptx” stored in

                                   2   Mogal’s Dropbox account that is related to the trade secret alleged in Count One. ECF 133, at 2.

                                   3          At the hearing and in their opposition to Mogal’s fifth motion in limine, the Government

                                   4   limited the scope of its first motion in limine and now only seeks to introduce testimony from Mr.

                                   5   Garrie regarding two documents found in Mogal’s Dropbox account: (1) a PowerPoint

                                   6   presentation entitled “Katy Mogal Presentation for Salesforce 3-11 FINAL.pptx”; and (2) a

                                   7   PowerPoint presentation entitled “Katy Mogal Presentation for Fitbit 3-2 FINAL.pptx” (the

                                   8   “Challenged Evidence”). ECF 171, at 2-3.

                                   9          The Government argues that the evidence is material because the documents are relevant

                                  10   and “highly probative of [Mogal’s] motive, opportunity, intent, knowledge, and absence of

                                  11   mistake,” ECF 171, at 3, and the testimony will rebut any claim by Mogal that she did not know

                                  12   the documents were in her CrashPlan or Dropbox accounts and demonstrate her motive to possess
Northern District of California
 United States District Court




                                  13   and use the documents to financially enrich herself, ECF 133, at 4. Furthermore, the Government

                                  14   argues that the evidence is not too remote in time, the evidence is sufficient because Mr. Garrie

                                  15   will testify about how the documents were obtained, and the testimony is similar to the offense

                                  16   charged because the documents are “more than a 90 percent match” to the charged trade secrets.

                                  17   ECF 133, at 4-5. Lastly, the Government argues that Rule 403 balancing favors admission

                                  18   because the evidence is highly probative of Mogal’s intent and probative of her knowledge, intent,

                                  19   preparation, plan, and absence of mistake. ECF 133, at 5.

                                  20          Mogal opposes, arguing that that the Challenged Evidence (1) violates the parties’ August

                                  21   22, 2019 stipulation (the “Stipulation), Decl. of Randy Luskey (“Luskey Decl.”), Ex. 23 (“Stip.”),

                                  22   ECF 143-23; (2) should be excluded by Rule 404(b); and (3) should be excluded by Rule 403.

                                  23   ECF 154, at 4-5. Specifically, Mogal argues that the Stipulation identified the documents

                                  24   constituting each trade secret she is alleged to have possessed. ECF 154, at 3; see Stip. ¶ 1. For

                                  25   five of the trade secrets, the Government “reserve[d] its right to rely on, for purposes of Federal

                                  26   Rule of Evidence 404(b), certain additional documents reflecting [the] Trade Secret . . . allegedly

                                  27   possessed by Ms. Mogal.” Stip. ¶¶ 1-4, 6. The Stipulation then listed the additional documents

                                  28   the Government may seek to introduce at trial. Stip. ¶¶ 1-4, 6 (“The complete list of additional
                                                                                         3
                                   1   documents reflecting [the] Trade Secret . . . (in whole or in part) that the government may seek to

                                   2   introduce at trial . . . .”). Mogal argues that the Government cannot circumvent the Stipulation by

                                   3   offering testimony regarding 140 new documents that were not identified in the Stipulation.

                                   4   ECF 154, at 4.

                                   5          Second, Mogal argues that the evidence must be excluded under Rule 404(b) as it is not

                                   6   evidence of motive, opportunity, intent, knowledge, or absence of mistake because documents,

                                   7   including attachments to emails, that were reviewed or stored on Mogal’s Jawbone computer were

                                   8   automatically synced to her CrashPlan account. ECF 154, at 4-5. Because these emails and

                                   9   documents were automatically synced to her account “without Ms. Mogal being prompted or

                                  10   having to take any action,” Mogal argues that the Challenged Evidence “does not provide

                                  11   evidence of anything, must less motive, opportunity, or intent to illegally possess the alleged trade

                                  12   secrets.” ECF 154, at 5.
Northern District of California
 United States District Court




                                  13          Lastly, Mogal argues that the Challenged Evidence should be excluded under Rule 403

                                  14   because the Challenge Evidence’s minimal probative value is “substantially outweighed by the

                                  15   danger of needless presentation of cumulative evidence, undue delay, wasting time[,] and

                                  16   confusing the issues.” ECF 154, at 5.

                                  17          While Mr. Garrie’s testimony about the two PowerPoint presentations may be admissible

                                  18   under Rule 404(b), the Court agrees with Mogal that the Government may not introduce

                                  19   Mr. Garrie’s testimony as to the two PowerPoint presentations in Mogal’s Dropbox account.

                                  20   Because of the Stipulation, the documents themselves cannot be introduced and it is not an

                                  21   appropriate subject of expert testimony for Mr. Garrie to opine as to whether the two PowerPoint

                                  22   presentations match the alleged trade secrets. A jury would be fully capable of comparing two

                                  23   documents to determine similarity. Further, the Court agrees with Mogal that the proposed expert

                                  24   testimony is nothing more than an attempted runaround the Stipulation. Accordingly, the

                                  25   Government’s first motion in limine is DENIED. If the Government determines that there is

                                  26   another way to introduce Mr. Garrie’s testimony as to the two Dropbox presentations, that would

                                  27   not violate the Stiplation, it shall provide notice that it intends to introduce such testimony on or

                                  28   before January 7, 2020.
                                                                                          4
                                              B.    Government’s Motion in Limine No. 2 to Preclude Defendant From Admitting
                                   1                Self-Serving Hearsay
                                   2          In its second motion in limine, the Government moves to preclude Mogal from admitting

                                   3   into evidence self-serving hearsay in violation of Federal Rules of Evidence 401, 801(d)(1)(B),

                                   4   801(d)(2), and 802. ECF 134.

                                   5          “Hearsay is not admissible.” Fed. R. Evid. 802. An opposing party’s statement, however,

                                   6   is not hearsay if “[t]he statement is offered against an opposing party and . . . was made by the

                                   7   party in an individual or representative capacity.” Fed. R. Evid. 801(d)(2)(A). Moreover, a

                                   8   declarant-witness’s prior statement is not hearsay if “[t]he declarant testifies and is subject to

                                   9   cross-examination about a prior statement, and the statement . . . is consistent with the declarant’s

                                  10   testimony and is offered . . . to rebut an express or implied charge that the declarant recently

                                  11   fabricated it or acted from a recent improper influence or motive in so testifying.” Fed. R. Evid.

                                  12   801(d)(1)(B)(i). Finally, “[r]elevant evidence is admissible” unless otherwise provided, and
Northern District of California
 United States District Court




                                  13   “[i]rrelevant evidence is not admissible.” Fed. R. Evid. 402. “Evidence is relevant if . . . it has a

                                  14   tendency to make a fact more or less probable than it would be without the evidence; and the fact

                                  15   is of consequence in determining the action.” Fed. R. Evid. 401.

                                  16          Mogal previously participated in civil litigation related to the same series of events at issue

                                  17   in this case, and, because of a November 15, 2019 letter, the Government anticipates “that defense

                                  18   counsel may argue or suggest through examination of witnesses that [Mogal] did not know or

                                  19   remember that she had on-going access to the documents in her Crashplan and/or Dropbox.”

                                  20   ECF 134, at 2. That is, the Government anticipates that Mogal may “introduce testimony of her

                                  21   own statements in the International Trade Commission action” to corroborate expert analysis “to

                                  22   argue that she did not have the requisite intent to commit any of the charged trade secret crimes.”

                                  23   ECF 134, at 2. The Government argues that these statements are inadmissible hearsay because the

                                  24   statements are not being used against Mogal and presenting the statements through other witnesses

                                  25   without Mogal taking the stand is forbidden by the hearsay rule. ECF 134, at 2-3 (citing United

                                  26   States v. Fernandez, 839 F.2d 639, 640 (9th Cir. 1988)). Next, the Government argues that

                                  27   Mogal’s prior consistent statements cannot be admitted under Rule 801(d)(1)(B) unless she takes

                                  28   the stand because it cannot be introduced through expert analysis. ECF 134, at 3. Lastly, the
                                                                                          5
                                   1   Government argues that the evidence is irrelevant, and therefore inadmissible, because the fact

                                   2   that Mogal testified to something in prior litigation “has no tendency to make the existence of the

                                   3   fact that is of consequence[] to the charges more or less probable.” ECF 134, at 3.

                                   4          Mogal opposes, arguing that the Government’s motion should be denied as overbroad and

                                   5   certain portions of Mogal’s prior statements may be admissible by the defense at trial. First,

                                   6   Mogal argues that some of her prior statements may be admissible under Rule 106, the Rule of

                                   7   Completeness, if the Government introduces a portion of Mogal’s prior statements. ECF 155,

                                   8   at 1-2; see Fed. R. Evid. 106 (“If a party introduces all or part of a writing or recorded statement,

                                   9   an adverse party may require the introduction, at that time, of any other part – or any other writing

                                  10   or recorded statement – that in fairness ought to be considered at the same time.”). Mogal submits

                                  11   that the Government should provide Mogal with designations of specific prior statements that it

                                  12   seeks to introduce, and Mogal will provide a list of counter-designations under the Rule of
Northern District of California
 United States District Court




                                  13   Completeness. ECF 155, at 2.

                                  14          Second, Mogal argues that even if her statements are excluded by Rule 801(d)(2), they

                                  15   may be admissible for non-hearsay purposes. ECF 155, at 3-4. For example, Mogal argues that

                                  16   her prior statements may be admissible for purposes other than the truth of the matter asserted or

                                  17   to show her state of mind, which will be a central issue at trial. ECF 155, at 3-4. Mogal,

                                  18   moreover, argues that the Government’s motion is inappropriate and the Court should instead

                                  19   make its evidentiary rulings in the context of particular documents when those documents are

                                  20   before the Court and the issue is ripe. ECF 155, at 4-5. Lastly, Mogal argues that her prior

                                  21   statements may be admissible under an exception to the hearsay rule. ECF 155, at 5. For

                                  22   example, the statements could be admissible as prior statements by a declarant witness if Mogal

                                  23   chooses to testify, see Fed. R. Evid. 801(d)(1), as a record recollection, see Fed. R. Evid. 803(5),

                                  24   or as business records, see Fed. R. Evid. 803(6).

                                  25          At the hearing, the Government clarified that it does not intend to admit any out-of-court

                                  26   statements by Mogal. The parties therefore agreed that the Rule of Completeness is not applicable

                                  27   at this time. The Court agrees. If the Government intends to introduce a prior recorded statement,

                                  28   the Government shall disclose the statement to Mogal, and Mogal shall propose other portions of
                                                                                           6
                                   1   the prior recorded statement that should be admitted. With regard to whether any exceptions to

                                   2   the hearsay rule apply, the Court agrees that it is inappropriate to make any such evidentiary

                                   3   rulings at this time. Accordingly, the Court DEFERS ruling on the Government’s second motion

                                   4   in limine to preclude Mogal from admitting self-serving hearsay.

                                   5          C.     Government’s Motion in Limine No. 3 to Exclude Certain Evidence and
                                                     Argument by Defendant as Improper
                                   6
                                               In its third motion in limine, the Government argues that certain evidence and argument
                                   7
                                       should be precluded under Federal Rules of Evidence 401, 402, and 403 because the evidence and
                                   8
                                       argument are irrelevant, overly prejudicial, or otherwise improper. ECF 135. “Irrelevant evidence
                                   9
                                       is not admissible.” Fed. R. Evid. 402. “Relevant evidence is admissible,” Fed. R. Evid. 402, but
                                  10
                                       “[t]he court may exclude relevant evidence if its probative value is substantially outweighed by a
                                  11
                                       danger of one or more of the following: unfair prejudice, confusing the issues, misleading the jury,
                                  12
Northern District of California




                                       undue delay, wasting time, or needlessly presenting cumulative evidence,” Fed. R. Evid. 403.
 United States District Court




                                  13
                                       “[U]nfair prejudice means undue tendency to suggest decision on an improper basis, commonly,
                                  14
                                       though not necessarily, an emotional one.” United States v. Hankey, 203 F.3d 1160, 1172 (9th
                                  15
                                       Cir. 2000) (quoting Advisory Committee Notes to Fed. R. Evid. 403).
                                  16
                                               First, the Government seeks to exclude comments on civil litigation with Jawbone. That
                                  17
                                       is, any argument or suggestion that “(1) the indictment against the defendant came only after a
                                  18
                                       ‘failure’ of litigation in one or more civil matters; (2) that the matter was sufficiently (or better)
                                  19
                                       handled as a civil matter, and/or (3) that the criminal matter was instituted to improve the victim’s
                                  20
                                       litigation position in the civil action.” ECF 135, at 2. The Government argues that such evidence
                                  21
                                       is irrelevant and highly prejudicial because “there is no link between the civil lawsuits and this
                                  22
                                       prosecution” and “a civil action in this case is not abnormal in trade secrets theft cases.” ECF 135,
                                  23
                                       at 3. Moreover, the Government argues that this evidence will “likely confuse the jury or invite
                                  24
                                       the jury to nullify a verdict supported by evidence based on sympathy for the defendant.”
                                  25
                                       ECF 135, at 3.
                                  26
                                               Second, the Government seeks to exclude any argument or suggestion regarding the
                                  27
                                       Government’s interactions or relationship with Jawbone. That is, any argument or suggestion that
                                  28
                                                                                           7
                                   1   “(1) there was improper cooperation or coordination between the government and victim; and/or

                                   2   (2) the government otherwise has improper motives for pursuing this prosecution.” ECF 135, at 4.

                                   3   The Government argues that “only proper and statutorily mandated cooperation between the

                                   4   government and victim” took place, and any evidence to the contrary would confuse and mislead

                                   5   the jury. ECF 135, at 4. To the extent Mogal argues that the Government was not acting in good

                                   6   faith in prosecuting this case, the Government argues that this is an issue for the Court that has not

                                   7   yet been raised. ECF 135, at 4.

                                   8          Lastly, the Government seeks to preclude references to punishment or public policy

                                   9   arguments such as (1) any reference by Mogal to a potential sentence, and (2) any argument or

                                  10   introduction of evidence “about whether the victim company was attempting to impermissibly

                                  11   restrict competition or prevent the free movement of an employee under state or federal law. ECF

                                  12   135, at 5. The Government argues that such evidence is irrelevant and prejudicial and that “a
Northern District of California
 United States District Court




                                  13   federal criminal trial is not a forum for a policy debate.” ECF 135, at 5 (brackets omitted)

                                  14   (quoting United States v. Duval, 865 F. Supp. 2d 803, 806 (E.D. Mich. 2012)).

                                  15          Mogal agrees with aspects of the Government’s motion, and “[d]efense counsel has no

                                  16   intention of (1) arguing to the jury that Jawbone’s prior civil lawsuits against Ms. Mogal . . . were

                                  17   the more appropriate forum for evaluating her conduct and should preclude a criminal conviction;

                                  18   or (2) implying to the jury that the government somehow acted improperly by meeting with the

                                  19   alleged victim; or (3) referring to imprisonment or other forms of punishment in front of the jury.”

                                  20   ECF 156, at 1.

                                  21          Mogal, however, opposes the Government’s motion to the extent that it seeks to exclude

                                  22   (1) evidence of Jawbone’s prior civil lawsuits against Mogal; (2) evidence that Jawbone or its

                                  23   representatives pushed the Government to prosecute Mogal, supplied the Government with false

                                  24   or misleading information, or gave false or misleading testimony before the grand jury; and (3)

                                  25   references to the seriousness of the charges Mogal faces. ECF 156, at 1. Moreover, Mogal has no

                                  26   intention of making an improper jury nullification argument. ECF 156, at 2.

                                  27          First, Mogal argues that if the Government is allowed to place her alleged discovery

                                  28   deficiencies in civil litigation as evidence of Mogal’s criminal intent, then Mogal “should not be
                                                                                         8
                                   1   . . . prevented from defending against those same allegations by introducing substantial evidence

                                   2   about the nature of the civil proceedings, the differences between the various cases, the nuanced

                                   3   discovery issues in the state court against, and the results of the litigation.” ECF 156, at 2. To

                                   4   prevent Mogal from doing so would be unfairly prejudicial. ECF 156, at 2.

                                   5          Second, Mogal argues that she can explore the fact that Jawbone representatives presented

                                   6   false evidence to the Government without claiming improper government motive or conduct. ECF

                                   7   156, at 3. Mogal argues that the nature and scope of cooperation between the Government and its

                                   8   witnesses is a “fairly typical area of cross-examination.” ECF 156, at 4. Mogal argues that the

                                   9   Government relied on evidence primarily from Jawbone in its presentation to the grand jury, and

                                  10   so “she is entitled to explore the extent to which the false and inaccurate evidence may have

                                  11   influenced the government’s investigation, including the extent to which the government agent

                                  12   independently tested or validated the evidence in Jawbone’s presentations, or explored the
Northern District of California
 United States District Court




                                  13   credibility of Jawbone’s motivations.” ECF 156, at 4.

                                  14          Lastly, Mogal argues that excluding references to punishment should not bar the defense’s

                                  15   ability to impress upon the jury the seriousness of their duties. ECF 156, at 5. In particular,

                                  16   Mogal argues that those prohibitions do not bar her from stressing the importance to the jury of

                                  17   their decision and as it relates to the burden of proof. ECF 156, at 5.

                                  18          The Court finds that at a high level there is no disagreement between the parties and

                                  19   addresses each of the categories of evidence in turn.

                                  20          With regard to arguments or suggestions regarding the influence that the civil litigation

                                  21   with Jawbone had on the Government’s decision to indict Mogal or that civil litigation is a better

                                  22   vehicle for the claims, the Court finds that such testimony or evidence would largely be irrelevant

                                  23   and highly prejudicial, and therefore inadmissible. As discussed further below, however, Mogal’s

                                  24   two-page September 25, 2015 affidavit from the civil litigation is admissible. Mogal will

                                  25   therefore be allowed to develop the context of this submission during cross-examination. In

                                  26   addition, the parties shall jointly draft a statement that the Court may use to instruct the jury about

                                  27   the outcome of the civil litigation so as to remove the inference that Mogal may have been found

                                  28   liable in the civil case. With regard to the second category of evidence – the Government’s
                                                                                          9
                                   1   interactions or relationship with Jawbone – Mogal has stated that she does not intend to argue that

                                   2   the Government acted improperly; she only intends to cross-examine the agents about their

                                   3   investigation and to attack their credibility. The Court agrees with the Government that evidence

                                   4   or argument the Government acted improperly would be confusing and misleading to the jury, and

                                   5   is therefore inadmissible. But, Mogal’s cross-examination as to the investigation and the agents’

                                   6   credibility is relevant and admissible. United States v. Sager, 227 F. 3d 1138, 1145-46 (9th Cir.

                                   7   2000). With regard to references to punishment or public policy, the Court agrees that such

                                   8   evidence is irrelevant and prejudicial; however, this does not preclude Mogal from impressing

                                   9   upon the jury the seriousness of their duties.

                                  10          Accordingly, for the foregoing reasons, the Court GRANTS the Government’s third

                                  11   motion in limine to exclude certain evidence and argument by Mogal as improper the extent

                                  12   limited by Mogal’s opposition as outlined above.
Northern District of California
 United States District Court




                                  13          D.    Government’s Motion in Limine No. 4 to Exclude Improper Evidence Relating
                                                    to Co-Defendants
                                  14
                                              The Government’s fourth motion in limine seeks to exclude certain evidence and argument
                                  15
                                       that Mogal may present as irrelevant, overly prejudicial, or otherwise improper under Federal
                                  16
                                       Rules of Evidence 401, 402, and 403. ECF 136. The Government anticipates that Mogal may
                                  17
                                       attempt to introduce evidence concerning the conduct of her five co-defendants while they were
                                  18
                                       employed at Jawbone. ECF 136, at 3. Specifically, the Government anticipates evidence
                                  19
                                       concerning: “communications between the defendant and any of the five co-defendants; how they
                                  20
                                       handled Jawbone’s proprietary information; the circumstances in which they resigned from
                                  21
                                       Jawbone to work for Fitbit; any claims that they were allowed to retain Jawbone’s information
                                  22
                                       after their employment terminated; and their opinions regarding the designation of Jawbone
                                  23
                                       documents as propriety information.” ECF 136, at 3. The Government argues that such evidence
                                  24
                                       is irrelevant to whether Mogal committed the charged offenses and will result in “substantial juror
                                  25
                                       confusion and significant prejudice to the government.” ECF 136, at 3.
                                  26
                                              Mogal agrees that exhibits and testimony regarding the severed co-defendants is
                                  27
                                       inadmissible, irrelevant, unfairly prejudicial, confusing to the jury, and a waste of time. ECF 157,
                                  28
                                                                                        10
                                   1   at 1. The Government’s fourth motion in limine is similar to Mogal’s third motion in limine,

                                   2   which seeks to exclude evidence that Fitbit recruited any Jawbone employee. ECF 140. Mogal

                                   3   agrees that this evidence should be excluded at trial. ECF 157, at 1. If, however, the Government

                                   4   is permitted to introduce evidence about the severed co-defendants, Mogal argues that she should

                                   5   be allowed to do the same. ECF 157, at 4-5.

                                   6                  Mogal does not oppose the Government’s fourth motion in limine, and the Court agrees

                                   7   with both parties that evidence about Mogal’s severed co-defendants is irrelevant and

                                   8   inadmissible. Accordingly, the Court GRANTS the Government’s fourth motion in limine to

                                   9   exclude certain evidence and argument by Mogal as improper.

                                  10       II.        DEFENDANT’S MOTIONS IN LIMINE
                                  11             A.      Defendant’s Motion in Limine No. 1 to Exclude References to Jawbone’s Civil
                                                         Trade Secrets Lawsuits
                                  12
Northern District of California




                                                      Mogal’s first motion in limine seeks to exclude all evidence and argument relating to the
 United States District Court




                                  13
                                       action Jawbone brought in California Superior Court against Fitbit, Mogal, and others.1 ECF 138.
                                  14
                                       Mogal argues that the Government should not be allowed to introduce evidence or argument about
                                  15
                                       “lawyer-driven discovery production decisions” related to the state court action to prove Mogal’s
                                  16
                                       requisite criminal intent. ECF 138, at 4. Mogal argues that the evidence is irrelevant,
                                  17
                                       inadmissible, and not probative of the charges against her. ECF 138, at 4; see Fed. R. Evid. 401,
                                  18
                                       402. In addition, Mogal argues that her declaration related to the initial production of documents
                                  19
                                       in the state court case is not probative of her intent because “she was not privy to the include-
                                  20
                                       versus-withhold decisions the government now scrutinizes.” ECF 138, at 4. Mogal further argues
                                  21
                                       that evidence of the state court case will require a mini-trial and a privilege waiver, which will
                                  22
                                       prejudice Mogal, disrupt and delay the proceedings, and cause juror confusion. ECF 138, at 5.
                                  23
                                       Lastly, Mogal argues that there is a high risk that the jurors will hold Mogal responsible for the
                                  24
                                       actions of her counsel. ECF 138, at 5.
                                  25
                                                      The Government opposes this motion, arguing that Mogal “impermissibly attempts to
                                  26
                                  27
                                       1
                                  28    The case is captioned Aliphcom, Inc. d/b/a/ Jawbone v. Fitbit, Inc., and was filed on May 27,
                                       2015.
                                                                                      11
                                   1   restrict the United States’ proof prior to trial.” ECF 167, at 1. First, the Government argues that

                                   2   “the grand jury’s charge was to investigate any potential allegations of criminal wrong-doing.”

                                   3   ECF 167, at 2. Therefore, the fact that wide-ranging testimony was presented to the grand jury, or

                                   4   produced during discovery, does not indicate that the Government believes such testimony is

                                   5   relevant or admissible at trial. ECF 167, at 2-3. The Government states that it only intends to

                                   6   offer a two-page document, sworn under penalty of perjury by Mogal on September 25, 2015, that

                                   7   “she had ‘personal knowledge’ and had ‘reviewed the Jawbone-related materials’ that was ‘being

                                   8   returned to Jawbone.’” ECF 167, at 3 (quoting Ex. A, at 2, ECF 167-1). The Government

                                   9   contends that a jury may receive evidence and draw inferences from these statements when

                                  10   evaluating Mogal’s state of mind. ECF 167, at 3.

                                  11          Moreover, the Government argues that Mogal has not provided any evidence of an advice-

                                  12   of-counsel defense to the Government. ECF 167, at 3. Furthermore, the Government argues that
Northern District of California
 United States District Court




                                  13   there will be no mini-trial because it is a legal question whether the advice-of-counsel defense may

                                  14   be asserted and therefore there can be no juror confusion because it is for the Court to decide.

                                  15   Lastly, the Government argues that the documents that were or were not returned to Jawbone

                                  16   between the filing of the civil complaint in the state court action in May 2015 and the filing of her

                                  17   declaration in September 2015 are relevant as to Mogal’s intent to continue to possess the

                                  18   documents and store them in a personal repository in violation of company policy. ECF 167, at 4.

                                  19   It also is important, the Government argues, as to whether Mogal falsely signed her name on her

                                  20   Termination Certification and Employee Certification that she returned all documents. ECF 167,

                                  21   at 4; see Ex. B, ECF 167-2.

                                  22          First, as stated above, the Court will allow the Government to introduce the September 25,

                                  23   2015 affidavit, which was signed by Mogal under penalty of perjury. The Government is entitled

                                  24   to offer an opposing party’s statement in its case in chief. Fed. R. Evid. 801(d)(2)(A). This

                                  25   affidavit is relevant and highly probative of Mogal’s state of mind; and, while it may harm

                                  26   Mogal’s chances of an acquittal, the affidavit is not unfairly prejudicial. The Court agrees that it

                                  27   will take time to introduce the affidavit and lay a proper foundation, but this will not be an undue

                                  28   amount or waste of time because the affidavit goes to the heart of the Government’s case. Second,
                                                                                        12
                                   1   the Court finds that the advice-of-counsel defense, to the extent Mogal seeks to put forth such a

                                   2   defense in the future, is not a pretrial issue as suggested by the Government. See United States v.

                                   3   Bush, 626 F.3d 527 (9th Cir. 2010) (“An advice-of-counsel instruction requires the defendant

                                   4   show that he made a full disclosure of all material facts to his attorney and that he then relied in

                                   5   good faith on the specific course of conduct recommended by the attorney.” (internal quotation

                                   6   marks omitted)). Nor has Mogal offered such a defense.

                                   7             Accordingly, for the foregoing reasons, the Court DENIES Mogal’s first motion in limine

                                   8   to exclude references to Jawbone’s trade secrets lawsuits; the Government, however, is limited by

                                   9   its representations in its opposition to Mogal’s first motion in limine and may only introduce the

                                  10   September 25, 2015 affidavit. Mogal may choose to waive her attorney-client privilege to defend

                                  11   herself against this affidavit. The Court is not requiring such a waiver. To the extent that Mogal

                                  12   seeks to clarify the scope of said waiver, the Court welcomes such clarity and will enforce a
Northern District of California
 United States District Court




                                  13   properly limited waiver.

                                  14        B.      Defendant’s Motion in Limine No. 2 to Exclude Evidence Related to Other Prior
                                                    Employers
                                  15
                                                 In her second motion in limine, Mogal moves to exclude any evidence that the Government
                                  16
                                       may introduce that Mogal allegedly possessed certain unspecified information on a backup device
                                  17
                                       when she terminated employment with another company. ECF 139. First, Mogal argues that this
                                  18
                                       evidence is irrelevant, and therefore inadmissible under Rule 402, because it does not establish a
                                  19
                                       fact of consequence in this action and such evidence is “not required – or even slightly probative –
                                  20
                                       in establishing any of the elements of the charged offense.” ECF 139, at 3; see Fed. R. Evid. 401.
                                  21
                                       Second, Mogal argues that the evidence should be excluded under Rule 403 because such
                                  22
                                       evidence is irrelevant and has no bearing on the merits of this case. In addition, there is a risk that
                                  23
                                       the evidence confuses the issues and misleads the jury, causes the jury to find Mogal guilty based
                                  24
                                       on evidence that differs from the proof specific to the offense charged, and unfairly prejudices
                                  25
                                       Mogal by adversely affecting the jury’s attitude toward Mogal. ECF 139, at 4. Third, Mogal
                                  26
                                       argues that the evidence is inadmissible under Rule 404(b) because it is “not probative of Ms.
                                  27
                                       Mogal’s motive or opportunity to commit the charged offense; her state of mind; or any other
                                  28
                                                                                         13
                                   1   enumerated purpose under Rule 404(b).” ECF 139, at 5. Rather, Mogal argues that this evidence

                                   2   would be for the improper purpose of showing that Mogal engaged in other acts of wrongdoing.

                                   3   ECF 139, at 5. Lastly, Mogal argues that the email communications between Mogal and her

                                   4   husband, which were presented to the grand jury, should be excluded because the emails are

                                   5   protected by the marital communications privilege. ECF 139, at 5.

                                   6             The Government does not oppose this motion. ECF 168. The Court agrees that such

                                   7   evidence is irrelevant and unfairly prejudicial. Accordingly, the Court GRANTS Mogal’s second

                                   8   motion in limine to exclude evidence related to other prior employers.

                                   9        C.      Defendant’s Motion in Limine No. 3 to Exclude Certain Evidence Regarding
                                                    FitBit, Inc. and the Severed Defendants
                                  10
                                                 In her third motion in limine, Mogal seeks to exclude evidence regarding Fitbit, Inc.
                                  11
                                       (“Fitbit”) and former Jawbone employees Ana Rosario, Patrick Narron, Patricio Romano, Rong
                                  12
Northern District of California




                                       “Audrey” Zhang, and Jing Qui “Gee” Weiden (collectively, the “Severed Defendants”). ECF 140.
 United States District Court




                                  13
                                       Specifically, Mogal seeks to exclude the following categories of evidence: that (1) “the Severed
                                  14
                                       Defendants were employed by or left Jawbone’s employ”; (2) “the Severed Defendants possessed
                                  15
                                       Jawbone information or Jawbone trade secrets after leaving Jawbone”; (3) “the Severed
                                  16
                                       Defendants were a party to otherwise involved in litigation relating to Jawbone’s trade secrets,”
                                  17
                                       including the state court action and In re Certain Activity Tracking Devices, Systems, and
                                  18
                                       Components Thereof, No. 337-963; (4) “Fitbit allegedly recruited Jawbone employees other than
                                  19
                                       Ms. Mogal”; (5) “Fitbit was involved in any litigation regarding Jawbone’s trade secrets”; and (6)
                                  20
                                       “there was a common plan, scheme or conspiracy between or amongst Ms. Mogal, the Severed
                                  21
                                       Defendants, and/or Fitbit.” ECF 140, at 1.
                                  22
                                                 First, Mogal argues that this information is irrelevant and therefore inadmissible under
                                  23
                                       Rules 401 and 402. ECF 140, at 4. Second, Mogal argues that the evidence is inadmissible under
                                  24
                                       Rule 403 because it is irrelevant and “any residual probative value would be substantially
                                  25
                                       outweighed by the prejudice, confusion, and waste of time if it were introduced.” ECF 140, at 4.
                                  26
                                       Mogal argues that she will be “severely prejudiced” because the evidence creates the impression
                                  27
                                       that she was involved in an uncharged common plan, scheme, or conspiracy. ECF 140, at 4.
                                  28
                                                                                          14
                                   1   Additionally, Mogal argues that the evidence will lead to confusion because the jury will have

                                   2   difficulty determining which evidence is related to Mogal. ECF 140, at 5.

                                   3          The Government does not object to granting Mogal’s third motion in limine as to

                                   4   categories one, two, three, and six. ECF 169, at 2-3. The Government, however, opposes the

                                   5   exclusion of evidence in category four because Mogal has offered a jury instruction – which the

                                   6   Government opposes – regarding the free movement of individuals to address Mogal’s concern

                                   7   that the jury might think it is improper for Mogal to move to a direct competitor. ECF 169, at 3.

                                   8   The Government argues that the targeted recruitment efforts of Fitbit may therefore become more

                                   9   relevant and probative under Rules 401, 402, and 403. ECF 169, at 3. The Government reserves

                                  10   the right to rebut the jury instruction with this evidence.

                                  11          In addition, the Government opposes the exclusion of evidence in category five. ECF 169,

                                  12   at 3. While the Government agrees that detailed references to the civil litigation should be
Northern District of California
 United States District Court




                                  13   excluded, the Government argues that the “simple fact of the civil litigation is . . . part of the story

                                  14   of how Jawbone communicated to this defendant that she was not permitted to retain Jawbone

                                  15   proprietary material.” ECF 169, at 3. In particular, the Government intends to offer into evidence

                                  16   an affidavit signed by Mogal on September 25, 2015, for a state court action, which the forensics

                                  17   auditor in that case found to be false. ECF 169, at 3-4. Accordingly, the Government “requests

                                  18   the ability to reserve potential testimony or argument associating Fitbit with this document

                                  19   depending on what may unfold at trial.” ECF 169, at 4.

                                  20          The Court agrees that the evidence in the first, second, third, and sixth categories should be

                                  21   excluded. Such evidence is irrelevant and any probative value the evidence may have is

                                  22   substantially outweighed by the prejudice to Mogal, potential confusion of the jury, and waste of

                                  23   time. Accordingly, the Court GRANTS Mogal’s third motion in limine as to the first, second,

                                  24   third, and sixth categories of evidence. With regard to the fourth and fifth categories of evidence,

                                  25   the Government stated at the hearing that it would not put such evidence on in its case in chief but

                                  26   wanted to be able to rebut or respond to any evidence put on by the defense. Because the Court

                                  27   needs to know the scope of any elicited testimony by the defense regarding the civil litigation in

                                  28   order to determine the permissible scope of the Government’s rebuttal, the Court DEFERS ruling
                                                                                          15
                                   1   on Mogal’s third motion in limine as to the fourth and fifth categories of evidence. The Court will

                                   2   require an offer of proof by the Government before such evidence is offered.

                                   3        D.      Defendant’s Motion in Limine No. 4 to Exclude Opinion Testimony Blaming
                                                    Jawbone’s Failure on the Alleged Trade Secret Misappropriation
                                   4
                                                 In her fourth motion in limine, Mogal moves pursuant to Federal Rules of Evidence 403
                                   5
                                       and 602 to exclude allegations or evidence that Jawbone failed (1) because of the alleged theft of
                                   6
                                       trade secrets with which Mogal is charged, or the collective alleged misappropriation of trade
                                   7
                                       secrets by all defendants in this action; (2) because Fitbit purportedly received the allegedly
                                   8
                                       misappropriated trade secrets and used them to its advantage; or (3) due to the civil litigation that
                                   9
                                       ensued from the alleged misappropriations. ECF 141. Specifically, Mogal seeks to exclude
                                  10
                                       testimony from former Jawbone CEO Hosain Rahman, former Chief People Officer Randall
                                  11
                                       Knaflic, and others who blame Jawbone’s demise on the alleged misappropriations. ECF 141.
                                  12
Northern District of California




                                                 First, Mogal argues that testimony linking the alleged theft of trade secrets by Mogal to
 United States District Court




                                  13
                                       Jawbone’s failure is inadmissible speculation because Rahman does not have foundation for his
                                  14
                                       statements, Rahman and Knaflic do not have personal knowledge of the purported trade secrets
                                  15
                                       Mogal allegedly possessed, and there is no evidence that Jawbone would have survived absent the
                                  16
                                       alleged crimes. ECF 141, at 2-3. Second, Mogal argues that testimony linking Mogal’s alleged
                                  17
                                       theft of trade secrets to Fitbit’s competitive advantage of Jawbone is inadmissible speculation
                                  18
                                       because Rahman and Knaflic cannot provide admissible testimony about Fitbit’s operations or
                                  19
                                       whether Fitbit benefitted from information provided by Mogal. ECF 141, at 3. Mogal argues that
                                  20
                                       Rahman has no factual basis for any link other than “his speculative view that there was
                                  21
                                       suspicious timing regarding certain Fitbit marketing and research efforts.” ECF 141, at 3. Lastly,
                                  22
                                       Mogal argues that the proffered testimony would unfairly prejudice Mogal because “Rahman
                                  23
                                       referred only generally to the entire group of alleged trade secret thefts charged” and therefore his
                                  24
                                       testimony “improperly rejoins” Mogal to the other defendants and Fitbit. ECF 141, at 4; see Fed.
                                  25
                                       R. Evid. 403. Furthermore, the proffered testimony would require a mini-trial on the reasons
                                  26
                                       Jawbone failed. ECF 141, at 4.
                                  27
                                                 The Government opposes Mogal’s fourth motion in limine because it is unsupported in law
                                  28
                                                                                          16
                                   1   or fact and impermissibly attempts to restrict the Government’s order of proof prior to trial. ECF

                                   2   170, at 1. First, the Government argues that the testimony of Rahman and Knaflic will be

                                   3   different from their testimony before the grand jury, and therefore it is inappropriate to limit their

                                   4   testimony at this time. ECF 170, at 2-3. Second, the Government argues that Mogal cannot

                                   5   prevent witnesses from discussing the effect of her actions on Jawbone because the Government is

                                   6   required to prove “intent to harm.” ECF 170, at 3. Mogal’s actions, therefore, are the heart of the

                                   7   Government’s case and the testimony of Rahman and Knaflic is more probative than prejudicial,

                                   8   and they are the people most knowledgeable about the effects of Mogal’s actions. ECF 170, at 3.

                                   9   Third, the Government states that it intends to introduce evidence that Fitbit may have received

                                  10   some of the allegedly misappropriated secrets through limited testimony about portions of Trade

                                  11   Secret A, which will be offered under Rule 404(b) to demonstrate intent and lack of mistake.

                                  12   ECF 170, at 4. Lastly, the Government will not ask any witness to describe the cost or toll of
Northern District of California
 United States District Court




                                  13   Jawbone’s civil litigation on the company so long as Mogal does not open the “door to discussions

                                  14   of the civil litigations in a way in which the United States has already requested be prevented.”

                                  15   ECF 170, at 4.

                                  16           At the hearing, the Government stated that it would provide the proper foundation for any

                                  17   testimony and that it would limit the testimony of its witnesses to Mogal’s conduct. The

                                  18   Government also stated that it did not intend to elicit testimony about the cost of the civil

                                  19   litigation.

                                  20           The Court agrees with Mogal that any testimony from Rahman or Knaflic regarding

                                  21   Jawbone’s failure that is not limited to Mogal’s conduct is irrelevant and highly prejudicial; such

                                  22   testimony shall be limited to Mogal’s conduct. Accordingly, the Court GRANTS Mogal’s fourth

                                  23   motion in limine to exclude opinion testimony blaming Jawbone’s failure on the alleged trade

                                  24   secret misappropriation to the extent that the testimony does not pertain to Mogal. The Court

                                  25   DEFERS ruling on Mogal’s fourth motion in limine to the extent Mogal argues that there is no

                                  26   foundation for such testimony or such testimony is speculative.

                                  27

                                  28
                                                                                         17
                                               E.      Defendant’s Motion in Limine No. 5 to Exclude Certain Evidence Relating to
                                   1                   Devices and Accounts Other Than Mogal’s CrashPlan
                                   2                Mogal’s fifth motion in limine seeks “to exclude any testimony, documents or other

                                   3   evidence that reflects or suggests that the alleged trade secrets (or any part thereof) reside on any

                                   4   device or account other than Ms. Mogal’s CrashPlan account.” ECF 142. Specifically, Mogal

                                   5   argues that the Government has confirmed that it intends to introduce testimony and evidence that

                                   6   trade secrets were found in Mogal’s Dropbox account. ECF 142, at 1-2. Mogal argues that this

                                   7   evidence should be excluded because of the Stipulation the parties entered into on August 22,

                                   8   2019, which limited the trade secrets to the documents located in Mogal’s CrashPlan account.

                                   9   ECF 142, at 1, 5. Moreover, Mogal argues that the evidence should be excluded under Rule 403.

                                  10   Mogal argues that she will be prejudiced because Mogal relied on the Stipulation and did not have

                                  11   a forensic expert examine her other accounts and devices. Therefore, Mogal argues, she will not

                                  12   be able to explain why the documents were found in other accounts. ECF 142, at 5. Moreover,
Northern District of California
 United States District Court




                                  13   Mogal argues she will be prejudiced because it is not likely that her non-CrashPlan accounts can

                                  14   be fully examined before trial. ECF 142, at 5.

                                  15                The Government opposes, arguing that “[t]he express language of the Stipulation does not

                                  16   preclude the Government from introducing testimony from a properly noticed forensics expert

                                  17   regarding additional evidence found in a different repository that belonged to [Mogal].” ECF 171,

                                  18   at 2. The Government argues that this does not violate the spirit of the Stipulation either.

                                  19   ECF 171, at 2. The Government states that it only seeks to introduce the testimony of a forensics

                                  20   expert about two documents, and it may introduce testimony of a Dropbox custodian regarding

                                  21   these two documents. ECF 171, at 2-3. The Government argues that such testimony of Mogal’s

                                  22   possession “of these documents in her personal Dropbox account is highly probative of the

                                  23   defendant’s motive, opportunity, intent, knowledge, and absence of mistake related to the charged

                                  24   offenses.” ECF 171, at 3. Moreover, the Government notes that Mogal has known that these

                                  25   documents existed for more than a year and that it is “not credible” that Mogal’s expert would be

                                  26   unable or unwilling to amend his analysis before trial – which is over a month away. ECF 171,

                                  27   at 3. Lastly, the Government argue that the remedy is not exclusion but additional time. ECF 171,

                                  28   at 3.
                                                                                           18
                                   1          As stated above, the Government may not introduce additional documents from other

                                   2   accounts because of the Stipulation; however, the Government will have another opportunity to try

                                   3   to introduce testimony through its expert witness regarding the two PowerPoint presentations in

                                   4   Mogal’s Dropbox account. The Government is otherwise precluded from offering testimony

                                   5   outside of that stated in its opposition. This does not prevent the Government from providing

                                   6   general testimony about the existence of Mogal’s Dropbox account because such testimony is not

                                   7   prohibited by the Stipulation. Accordingly, for the foregoing reasons, the Court GRANTS

                                   8   Mogal’s fifth motion in limine to exclude certain evidence relating to devices and accounts other

                                   9   than Mogal’s CrashPlan account.

                                  10                                                   * * *

                                  11          To the extent disputes arise during trial, the Court is available to address motions on the

                                  12   record at 8:30 A.M. each Court day before the jury arrives. Although a written motion is not
Northern District of California
 United States District Court




                                  13   required, a party choosing to file a written motion for a hearing the next morning is limited to one

                                  14   three-page motion due by 5:00 P.M. the preceding Court day. If a party intends to raise matters

                                  15   orally it shall inform the Court and the other parties on or before 5:00 P.M. of the intention to

                                  16   appear for a hearing at 8:30 A.M. the following Court day.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: January 2, 2020

                                  21                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         19
